

EXECUTION COPY
 
AMENDMENT NO. 1
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made as of May 2, 2007 by and among Churchill Downs Incorporated, a Kentucky
corporation (the “Borrower”), the Guarantors, the financial institutions listed
on the signature pages hereto as the “Lenders” referred to below and JPMorgan
Chase Bank, National Association, as the agent and the collateral agent for the
Lenders (the “Agent”). Capitalized terms used but not otherwise defined herein
shall have the respective meanings given to them in the “Credit Agreement”
referred to below.
 
W I T N E S S E T H:
 
WHEREAS, the signatories hereto are parties to that certain Amended and Restated
Credit Agreement, dated as of September 23, 2005, by and among the Borrower, the
Guarantors, the financial institutions from time to time parties thereto (the
“Lenders”) and the Agent (as the same may from time to time be amended,
restated, supplemented or otherwise modified, the “Credit Agreement”);
 
WHEREAS, certain existing Lenders (the “Departing Lenders”) identified on the
signature pages hereof as Departing Lenders have decided to cease acting as
Lenders;
 
WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors, the Lenders and the Administrative Agent have agreed to the
following amendment to the Credit Agreement.
 
1.   Amendments. Effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:
 
(a)   Section 1.1 of the Credit Agreement is hereby amended to insert the
following new definitions thereto in the appropriate alphabetical order as
follows:
 
“ContentCo” means CD ContentCo HC, LLC, a Delaware limited liability company
existing to hold Borrower’s interest in TrackNet Media Group, LLC, a Delaware
limited liability company and joint venture formed by Borrower and Magna
Entertainment Corp., a Delaware corporation (“Magna”), which joint venture will
consolidate racing signals, wagering rights, account wagering and related
businesses of the Borrower and its Subsidiaries and third parties, including
without limitation, Magna.
 
“Florida Casino Project” means the real property located in Miami-Dade County,
Florida and the construction and development of a gaming and/or slot machine
establishment thereon and related improvements, and other property and assets
directly related or ancillary thereto or used in connection therewith,
including, without limitation, any building, restaurant, hotel, theater, parking
facilities, retail shops, land, golf courses, and other recreation and
entertainment facilities, marina, vessel, barge, ship and equipment, and all
other property related thereto to the extent required under applicable gaming
laws, liquor laws or any other applicable laws to be registered with, or
approved by, or not disapproved by, all applicable gaming authorities or liquor
authorities or any other governmental authorities, as the case may be.


“HRTV” means CD HRTV HC, LLC, a Delaware limited liability company existing to
hold Borrower’s fifty percent (50%) interest in Magna’s horse racing channel
HRTV™, which channel engages or will engage in the production of television
broadcast of racing signals and related businesses of the Borrower and its
Subsidiaries and third parties, including without limitation, Magna.


(b)   Section 1.1 of the Credit Agreement is hereby amended to restate the
definition of “Permitted Investment” in its entirety as follows:
 
“Permitted Investment” means (i) a possible investment of up to $90,000,000 in
Wagerco; (ii) a possible investment of up to $10,000,0000 in ContentCo; and
(iii) a possible investment of up to $10,000,000 in HRTV.


(c)   Section 1.1 of the Credit Agreement is hereby amended to restate the
following definitions in their entirety as follows:
 
“Consolidated Indebtedness” means at any time the Indebtedness of the Loan
Parties calculated on a consolidated basis as of such time in accordance with
Agreement Accounting Principles. The Indebtedness of any Excluded Subsidiary
shall not be included in Consolidated Indebtedness.


“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of all of the Loan Parties calculated on a consolidated basis for such
period in accordance with Agreement Accounting Principles. The net income (or
loss) of any Excluded Subsidiary shall not be included in Consolidated Net
Income.


“Consolidated Net Worth” means as of any date of determination total
stockholders’ equity of all of the Loan Parties as of such date determined and
consolidated in accordance with Agreement Accounting Principles. The total
stockholders’ equity of any Excluded Subsidiary shall not be included in
Consolidated Net Worth.


“Consolidated Rentals” means, with reference to any period, the Rentals of the
Loan Parties calculated on a consolidated basis for such period in accordance
with Agreement Accounting Principles. The Rentals of any Exlcuded Subsidiary
shall not be included in Consolidated Rentals.


“Excluded Subsidiaries” means any Excluded Entity which is a Subsidiary of any
of the Loan Parties. The Excluded Subsidiaries on the date of Amendment No. 1 to
this Agreement are: Churchill Downs Pennsylvania Company (formerly known as
Churchill Downs California Foodservices Company), Tracknet, LLC, Churchill Downs
California Company, Churchill Downs California Fall Operating Company, Fair
Grounds International Ventures, L.L.C., a Louisiana limited liability company,
F.G. Staffing Services, Inc., a Louisiana corporation, CD ContentCo HC, LLC, a
Delaware limited liability company and CD HRTV HC, LLC, a Delaware limited
liability company.


(d)   Section 2.1 is hereby amended to (x) delete in its entirety the sentence
reading as follows: “On the date of this Agreement, the amount of the Aggregate
Commitment is $200,000,000.” and (y) delete the reference to “$250,000,000”
appearing therein and substitute “$170,000,000” in lieu thereof.
 
(e)   Each of Section 2.22.1 and Section 2.22.5 of the Credit Agreement is
hereby amended to delete the reference to “$250,000,000” appearing therein and
substitute “$170,000,000” in lieu thereof.
 
(f)   Section 5.5 of the Credit Agreement is hereby amended to delete the
reference to “December 31, 2004” appearing therein and substitute “December 31,
2006” in lieu thereof.
 
(g)   Section 6.24.2 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
6.24.2 Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
Funded Indebtedness to (ii) Consolidated Adjusted EBITDA for the then
most-recently ended four fiscal quarters to be greater than 3.25 to 1.0;
provided that, during the term of this Agreement, for a single period of eight
(8) consecutive fiscal quarters, such period beginning with the fiscal quarter
during which the Borrower’s aggregate amount of Capital Expenditures in respect
of the Florida Casino Project (from the inception of such project) exceeds
$10,000,000, the Leverage Ratio may be greater than 3.25 to 1.0 but less than or
equal to 4.0 to 1.0; provided that from and after the end of such period of
consecutive fiscal quarters, the Leverage Ratio shall not be greater than 3.25
to 1.0.


(h)   Section 6.24.3 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
6.24.3 Minimum Net Worth. The Borrower will at all times maintain Consolidated
Net Worth of not less than (a) $190,000,000 as of the Closing Date, and (b)
beginning with Borrower’s fiscal year ending December 31, 2006, the sum of (i)
$290,000,000 plus (ii) 50% of Consolidated Net Income earned in each fiscal year
(without deduction for losses), plus (iii) 100% of the proceeds from any public
and/or private offering and/or sale of any common and/or preferred stock and/or
other equity security, and/or any note, debenture, or other security
convertible, in whole or in part, to common and/or preferred stock and/or other
equity security, net of reasonable expenses, commissions and fees associates
with such sale, from and after the date of this Agreement.


(i)   A new Section 6.37 is hereby inserted into the Credit Agreement
immediately following the existing Section 6.36 as follows:
 
6.37 Florida Casino Project Capital Expenditures. The Borrower will not, nor
will it permit any of its Subsidiaries to, expend, or be committed to expend, an
aggregate amount in excess of $100,000,000 for Capital Expenditures in
connection with the Florida Casino Project. As used herein, “Capital
Expenditures” means, without duplication, any expenditure or commitment to
expend money for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.


(j)   Section 7.3 of the Credit Agreement is hereby amended to insert a
reference to “and/or 6.37” at the end thereof.
 
(k)   The Commitments of the Lenders are amended and restated as set forth on
Exhibit A hereto. Each Departing Lender shall cease to be a Lender for all
purposes under the Credit Agreement. The Borrower hereby agrees to compensate
each Lender (including each Departing Lender) for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurodollar Loans and the reallocation described in Section 2(a) below, in
each case on the terms and in the manner set forth in Section 3.4 of the Credit
Agreement.
 
(l)   The Pricing Schedule is hereby amended and restated in its entirety as set
forth on Exhibit B hereto. Such Pricing Schedule shall be effective as of the
first Monday following the date hereof and, beginning on such date, the
Applicable Margin and the Applicable Fee Rate shall be calculated by reference
to such Pricing Schedule based on the Leverage Ratio reflected in the most
recent financial statements and compliance certificate delivered pursuant to
Section 6.1 of the Credit Agreement and adjustments to the applicable Level
shall thereafter be effected in accordance with the Pricing Schedule.
 
(m)   Schedules 1, 2, 3, 4.1(i)(p), 4.1(i)(q), 5.22, 5.23, 5.24, 5.25 and
5.26 of the Credit Agreement are hereby amended and restated in their entirety
as set forth on Annex I hereto.
 
2.   Conditions of Effectiveness. This Amendment shall become effective and be
deemed effective as of the date hereof, if, and only if, (a) the Agent and the
Lenders shall have administered the reallocation of the Aggregate Outstanding
Credit Exposure among the Lenders such that after giving effect to the
amendments to the Commitments pursuant hereto, each Lender’s Pro Rata Share of
the Aggregate Outstanding Credit Exposures is equal to such Lender’s Pro Rata
Share of the total Commitments, (b) the Agent shall have received (i) executed
copies of this Amendment from the Borrower, the Guarantors and the Lenders
(including each Departing Lender) and (ii) for the account of each Lender (other
than a Departing Lender) an amendment fee in the amount of $7,500.
 
3.   Representations and Warranties of the Loan Parties. The Loan Parties
jointly and severally hereby represent and warrant as follows:
 
(a)   Each Loan Party has the power and authority and legal right to execute and
deliver this Amendment and the Credit Agreement (as modified hereby) and to
perform its obligations hereunder and thereunder. The execution and delivery by
each Loan Party of this Amendment and the performance of its obligations
hereunder and under the Credit Agreement (as modified hereby) have been duly
authorized by proper corporate proceedings, and this Amendment and the Credit
Agreement (as modified hereby) constitute legal, valid and binding obligations
of such Loan Party, enforceable against such Loan Party in accordance with its
terms except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally.
 
(b)   As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Unmatured Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement (as modified hereby) and the other Loan Documents are true and correct
in all material respects except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.
 
4.   Reference to and Effect on the Credit Agreement and Loan Documents.
 
(a)   Upon the effectiveness of this Amendment, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby. This Amendment is a Loan
Document pursuant to the Credit Agreement and shall (unless expressly indicated
herein or therein) be construed, administered, and applied, in accordance with
all of the terms and provisions of the Credit Agreement.
 
(b)   Each Loan Party, by its signature below, hereby (i) agrees that this
Amendment and the transactions contemplated hereby shall not limit or diminish
the obligations of the Company arising under or pursuant to the Credit Agreement
and the other Loan Documents to which it is a party, (ii) reaffirms all of its
obligations under the Credit Agreement and each and every other Loan Document to
which it is a party (including, without limitation, each applicable Collateral
Document), (iii) reaffirms all Liens on the Collateral which have been granted
by it in favor of the Administrative Agent (for itself and the Lenders) pursuant
to any of the Loan Documents, and (iv) acknowledges and agrees that, except as
specifically modified above, the Credit Agreement and all other Loan Documents
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby reaffirmed, ratified and confirmed.
 
(c)   The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of or
consent to any modification of any provision of the Credit Agreement or any
other Loan Documents executed and/or delivered in connection therewith.
 
5.   GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
COMMONWEALTH OF KENTUCKY, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
 
6.   Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
7.   Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.
 


*******


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


 

 
Borrower:
 
CHURCHILL DOWNS INCORPORATED
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    VP Finance & Treasurer
 
Guarantors:
 
CHURCHILL DOWNS MANAGEMENT COMPANY
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
CHURCHILL DOWNS INVESTMENT COMPANY
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
CHURCHILL DOWNS SIMULCAST PRODUCTIONS, LLC
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
CHARLSON INDUSTRIES, INC.
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer

 

--------------------------------------------------------------------------------




 
CALDER RACE COURSE, INC.
 
By:  /s/ Steven P. Sexton____________
Name:  Steven P. Sexton
Title:    Vice President
 
TROPICAL PARK, INC.
 
By:  /s/ Steven P. Sexton____________
Name:  Steven P. Sexton
Title:    Vice President
 
ARLINGTON PARK RACECOURSE, LLC
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
ARLINGTON OTB CORP.
 
By:  /s/ Debra A. Wood____________
Name:  Debbie A. Wood
Title:    Secretary
 
QUAD CITY DOWNS, INC.
 
By:  /s/ Debra A. Wood____________
Name:  Debbie A. Wood
Title:    Secretary




--------------------------------------------------------------------------------




 
CDIP, LLC
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
CDIP HOLDINGS, LLC
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
CHURCHILL DOWNS LOUISIANA HORSERACING COMPANY, L.L.C.
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
CHURCHILL DOWNS LOUISIANA VIDEO POKER COMPANY, L.L.C.
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer
 
VIDEO SERVICES, INC.
 
By:  /s/ Michael Anderson__________
Name:  Michael Anderson
Title:    Treasurer




--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as a Lender, as Agent and as Collateral Agent
 
By:  /s/ H. J. Brenner______________
Name:  H. J. Brenner
Title:    S.V.P.

 
 

--------------------------------------------------------------------------------

 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender, as LC Issuer and as Syndication Agent
 
By:  /s/ Shelly B. Stephenson_________
Name:  Shelly B. Stephenson
Title:    Vice President



 

--------------------------------------------------------------------------------

 
 

 
NATIONAL CITY BANK (successor in interest to National City Bank of Kentucky),
as a Lender and as Documentation Agent
 
By:  /s/ Rob King____________________
Name:  Rob King
Title:    Senior Vice President



 

--------------------------------------------------------------------------------





 
FIFTH THIRD BANK, KENTUCKY, INC.,
as a Lender
 
By:  /s/ David O'Neal________________
Name:  David O'Neal
Title:    Vice President

 
 

--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
By:  /s/ Mark Wheeler______________
Name:  Mark Wheeler
Title:    Executive Vice President

 
 

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.,
as a Departing Lender
 
By:  /s/ Lisa B. Barksdale___________
Name:  Lisa B. Barksdale
Title:    V.P.

 
 

--------------------------------------------------------------------------------






 
BRANCH BANKING & TRUST COMPANY,
as a Departing Lender
 
By:  /s/ Johnny L. Perry_______________
Name:   Johnny L. Perry
Title:     Senior Vice President

 
 

--------------------------------------------------------------------------------






 
COMERICA BANK,
as a Departing Lender
 
By:  /s/ Heather Whiting_____________
Name:  Heather Whiting
Title:    Vice President

 
 

--------------------------------------------------------------------------------


 

 
SUNTRUST BANK,
as a Departing Lender
 
By:  /s/ Kap Yarbrough_____________
Name:  Kap Yarbrough
Title:    Vice President








--------------------------------------------------------------------------------



EXHIBIT A


 
Lender
Commitment
   
JPMorgan Chase Bank, National Association
$30,000,000
   
PNC Bank, National Association
$30,000,000
   
National City Bank
$20,000,000
   
Fifth Third Bank, Kentucky, Inc.
$20,000,000
   
U.S. Bank National Association
$20,000,000
   
TOTAL:
$120,000,000










--------------------------------------------------------------------------------



EXHIBIT B


PRICING SCHEDULE


 
Applicable Margin
 
 
Level I Status
 
 
Level II Status
 
 
Level III Status
 
 
Level IV Status
 
 
Level V Status
 
 
Level VI Status
 
 
Level VII Status
 
 
Eurodollar Rate
 
 
0.50%
 
 
0.625%
 
 
0.75%
 
 
0.875%
 
 
1.00%
 
 
1.25%
 
 
1.50%
 
 
Floating Rate
 
 
0%
 
 
0%
 
 
0%
 
 
0%
 
 
0%
 
 
0%
 
 
0%
 



 
Applicable Fee Rate
 
 
Level I Status
 
 
Level II Status
 
 
Level III Status
 
 
Level IV Status
 
 
Level V Status
 
 
Level VI Status
 
 
Level VII Status
 
 
Commitment Fee
 
 
0.10%
 
 
0.12%
 
 
0.15%
 
 
0.15%
 
 
0.20%
 
 
0.20%
 
 
0.25%
 





For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
greater than or equal to 1.00 to 1.00 and less than 1.50 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is greater than or equal to 1.50 to 1.00 and less than 2.00 to
1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is greater than or equal to 2.00 to 1.00 and less than 2.50 to
1.00.


“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status or Level II Status and (ii) the Leverage Ratio
is greater than or equal to 2.50 to 1.00 and less than 3.00 to 1.00.


“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is greater than or equal to 3.00 to 1.00 and less than 3.25 to
1.00.


“Level VII Status” exists at any date if the Borrower has not qualified for
Level I Status, Level II Status, Level III Status, Level IV Status, Level V
Status or Level VI Status.


“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status, Level VI Status and Level VII Status.


The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status, adjusted quarterly and
measured on the most recent four fiscal quarters ending on the determination
date as reflected in the then most recent Financials. Adjustments, if any, to
the Applicable Margin or Applicable Fee Rate shall be effective five Business
Days after the Agent has received the applicable Financials. If the Borrower
fails to deliver the Financials to the Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five days after such Financials are so delivered.





--------------------------------------------------------------------------------


 
 


Exhibits and schedules to Exhibit 10.1, other than Exhibits A and B, have been
intentionally omitted because they are not material. The registrant agrees to
furnish such omitted exhibits and schedules supplementally to the Commission
upon request.
 